DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 49-53 are pending and examined.

Claim Rejections - 35 USC § 112
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Specification defines BMI of 25 to be ‘normal’. See par. 32.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Riordan et al (2009) (cited in IDS), in view of Roe et al (2012) (cited in IDS).
As an initial note, the instant specification discloses in paragraph [0026]: “in one particular Phase 2b clinical trial of delafloxacin for the treatment of Acute Bacterial Skin and Skin Structure Infections (ABSSSD), including methicillin-resistant Staphylococcus aureus (MRSA). In this regard, O’Riordan teaches that delafloxacin (DFX) 300 mg administered intravenously BID to be the most well-tolerated dosing regimen and effective in treating patients with complicated skin and skin structure infection (cSSSI), including those with MRSA (methicillin-resistant Staphylococcus aureus) and QRSA (quinolone-resistant Staphylococcus aureus).  This is the claimed agent and the claimed dosage regimen for treatment a same type of infection.  The examiner believes that these teachings by O’Riordan et al. alone establish a prima facie showing, at least for a patient with a BMI of 25.
O’Riordan et al. teach that delafloxacin (DFX) is active against a variety of gram-positive bacteria, including methicillin-and quinolone-resistant strains of Staphylococcus aureus (MRSA, QRSA).  O’Riordan et al. teach that DFX 300mg IV (intravenous) BID was the best tolerated regimen and effective in treating patients with complicated skin and skin structure infection (cSSSI).
O’Riordan et al. do not expressly teach the overweight or obese patient subject population set forth in claims 5 and 45-48.
Roe et al. teach patient populations having both more than 100kg and with a body mass index greater than 40kg/m2. Roe et al. teach the dosing frequency of every 12 hours or every 24 hours for patient with BMI greater than 40kg/m2and body mass more than 100kg (Table 1). Roe et al. teach that obesity is a growing problem in the United States. Obesity alters the pharmacokinetic profiles of various drugs. Although there are guidelines for dose adjustments for many of the antibiotics commonly used in the emergency department (ED), they are seldom used. Roe et al. teach that emergency physicians very frequently under dose common antimicrobial in obese patients (under conclusions page 1214).
Roe teaches that antibiotics are frequently underdosed in subjects that have a BMI that is greater than 40 kg/m2.  Roe explains that emergency physicians frequently underdose common antimicrobials none of which are DFX.  Roe is referring to a first dose to be administered (i.e. “initial dose” taught in the “Results” section on page 1213 right column of Roe et al.), which is encompassed by the scope of instant claims.  This is clear because Roe explains that patients were not excluded based on creatinine clearance (CrCl) or liver function because that would not alter the first dose. See p1213, 2nd full par.  Roe also explains that in general, obesity does not affect drug absorption (See Discussion, right column, page 1213).  Further, Roe explains that clearance of an antibiotic can be associated with other comorbidities, such as fatty liver disease, which occurs with high prevalence in obese subjects (left column, page 1214).  
It would have been obvious to one of ordinary skill in the art to modify the teaching of O’Riordan et al. and employ at least the dose of delafloxacin 300mg IV twice a day including obese patients suffering from cSSSI acutely or chronically because delafloxacin 300mg IV twice a day in general is useful for the treatment of cSSSI as taught by O’Riordan et al. and because the obese patients are very frequently under dosed as taught by Roe et al.  Therefore, it would have been obvious to one or ordinary skill in the art to employ at least the general dosages of delafloxacin which is 300mg IV known in the treatment of cSSSI without the surprising and unexpected result in the treatment of obese patients compared with the non-obese patients.
Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.
	No claimed is allowed.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 49-53 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5 and 45-48 of copending Application No. 14/775,465. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628